Citation Nr: 1540306	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968, and received the Purple Heart and Combat Infantryman Badge.

This matter was last before the Board of Veterans' Appeals (Board) in July 2014, on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In July 2014, the Board reopened and remanded a claim for service connection for a low back disability and remanded a claim for service connection for a psychotic disorder.  The Appeals Management Center (AMC) subsequently issued an April 2015 rating decision granting service connection for a low back disability and for a psychotic disorder.  Although the AMC also issued a supplemental statement of the case, concurrent with that rating action, and characterized the psychotic disorder issue as an appeal for a higher disability rating for posttraumatic stress disorder (PTSD) with psychotic disorder, the April 2015 rating action represents a full grant of the benefits sought with respect to the issue of service connection for a psychotic disorder.  As the April 2015 rating action also represented a full grant of the benefits sought with respect to the issue of service connection for a back disability, both issues (psychotic disorder and back disability) are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977).


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for: PTSD and psychotic disorder (rated 70 percent disabling); diabetes mellitus with retinopathy (rated 20 percent disabling); cervical spine disability (rated 20 percent disabling); low back disability (rated 20 percent disabling); tinnitus (rated 10 percent disabling); seven shell fragment wound scars (three rated 10 percent disabling, each, and four rated zero percent disabling, each); hemorrhoids (rated zero percent disabling); and left ear hearing loss (rated zero percent disabling).  His combined rating is 90 percent.
 
2.  As the evidence of record reflects that the Veteran's service-connected spinal disabilities and scars result in painful, limited motion that impairs his ability to perform employment of both a physical and sedentary nature, and his service-connected PTSD and psychotic disorder result in additional occupational impairment due to distraction, irritability, and hallucinations, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


ORDER

Entitlement to TDIU is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


